Citation Nr: 0707009	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the left leg.  

2.  Entitlement to an increased rating for a left knee 
disorder, evaluated 10 percent disabling.

3.  Entitlement to an increased rating for a left foot 
disorder, evaluated 10 percent disabling.  



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
March 1978, from December 1990 to September 1991, and from 
February 2003 to January 2004. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied the benefits sought on appeal. 

In his formal appeal, received in February 2005, the veteran 
did not specify if he desired a hearing before the Board.  
Subsequently, in a statement completed in April 2005, he 
clarified that he did not wish a hearing before the Board.  


FINDINGS OF FACT

1.  There is no competent evidence that any circulatory 
disorder of left leg now present is attributable to military 
service or to the veteran's service-connected left foot 
disorder.  

2.  A left knee disorder is manifested by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee is stable.  

3.  A left foot disorder is manifested primarily by plantar 
fasciitis and metatarsalgia; the disorder is not productive 
of symptoms consistent with moderately severe foot injury 
residuals.  


CONCLUSIONS OF LAW

1.  A circulatory disorder of the left leg was not incurred 
in or aggravated by service nor is it proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  A rating higher than 10 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260 (2006).  

3.  A rating higher than 10 percent for a left foot disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5279, 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in January 2004 and in February 2004, 
VA satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claims decided herein; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records, as well as 
medical records from private providers, have been associated 
with the claims file.  The veteran was also afforded VA 
examinations in connection with the claims for increased 
ratings for left knee and the left foot disorders.  As to the 
claim of service connection for a left leg circulatory 
disorder, the Board notes that the veteran failed to report 
for a VA examination, scheduled for March 2004, to obtain 
information that might have shed light on that claim.  

All identified and available treatment records have been 
secured.  In an April 2005 response to an a March 2005 
supplemental statement of the case, the veteran reported that 
he had no further evidence to submit.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to incorporate the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  The new provision states 
that this includes situations when there has been aggravation 
of a veteran's nonservice-connected condition that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the 
nonservice-connected disease.  See 38 C.F.R. § 3.310, 71 Fed. 
Reg. 52744 (Sept. 7, 2006).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2006).  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

A 10 percent rating is warranted for impairment of the tibia 
and fibula involving malunion, with slight knee or ankle 
disability.  A 20 percent rating is warranted for impairment 
of the tibia and fibula involving malunion, with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for impairment of the tibia and fibula involving malunion, 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for impairment of the tibia and fibula involving 
nonunion, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 (2006) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2006).  
See, too, 38 C.F.R. § 4.59 (2006).

A 10 percent rating is warranted for anterior metatarsalgia, 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2006).  

A 10 percent rating is warranted for moderate foot injuries.  
A 20 percent rating is warranted for moderately severe foot 
injuries.  A 30 percent rating is warranted for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

Note:  With actual loss of use of the foot, rate 40 percent.

Analysis

Service Connection for a Circulatory Disorder of the Left Leg

Service medical records pertaining to all of the veteran's 
periods of military service are negative for complaints, 
findings, or treatment of a left leg circulatory disorder.  
At the separation physical examinations in November 1977 and 
September 1991, no pertinent defects were noted.  Also, when 
the veteran was examined at a government medical facility in 
October 1993, it was specifically noted that there was no 
evidence of peripheral vascular disease.  

On a VA foot examination in February 2004, it was found that 
the veteran had normal capillary refill; the posterior tibial 
pulse was +2, bilaterally.  Superficial varicose veins were 
seen on the left calf and ankle.  

The available evidence first demonstrates the presence of 
varicose veins, a disorder involving left leg circulation, 
shortly after the veteran completed his last tour of active 
military service.  There is no medical opinion in the record 
linking varicose veins of the left leg to any event or 
occurrence of his military service.  As well, there is no 
medical opinion in the record linking varicose veins to the 
veteran's service-connected left foot disorder.  

The veteran's assertion relating a disorder of left leg 
circulation to his service-connected left foot disorder 
amounts to an opinion about a matter of medical causation.  
There is no indication from the record that the veteran has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claim of service connection for a 
circulatory disorder of the left leg must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Increased Rating for a Left Knee Disorder

Service connection was granted for degenerative joint disease 
of the left knee, effective September 30, 1991.  A 10 percent 
evaluation was assigned for the disorder, and that rating has 
been in effect since then.  

On VA examination in November 1993, the veteran remarked that 
he fell down while running in a physical training test during 
military service.  He indicated that he received left knee 
trauma at that time.  

A VA examination of the knees was performed in February 2004.  
The veteran complained of constant left knee pain, as well as 
swelling and giving way of the knee; he indicated that he 
used a knee brace.  He denied episodes of dislocation or 
recurrent subluxation.  

On clinical inspection, the left knee had 0 degrees of 
extension and 140 degrees of flexion.  Painful flexion was 
elicited from 125 degrees to 140 degrees.  Mild swelling of 
the left knee was detected.  There was no joint instability.  
The veteran walked with a mild limp.  An MRI of the left knee 
showed a medial meniscus tear. 

The veteran was seen at the emergency department of Pavia 
Hospital in May 2004.  It appears that some x-rays were taken 
and the veteran was advised to see an orthopedist or 
neurologist.  He was prescribed Naproxin.  The reason for the 
visit to the emergency room is not specified.  

A VA examiner, in June 2004, examined the claims file and 
responded to an inquiry from the RO about a relationship, if 
any, between a left knee meniscal tear and the veteran's 
service-connected disorder identified as post-traumatic 
arthritis of the left knee.  It was the examiner's opinion 
that a left knee meniscal tear was a disability resulting 
from an injury independent of the veteran's service-connected 
left knee condition.

The veteran presented at a VA outpatient facility in August 
2004, complaining of left knee pain.  Clinical inspection 
showed no swelling, effusion or edema.  On a VA general 
medical examination in February 2005, it was found that the 
veteran's gait was steady.  His coordination was good and no 
limping was detected.  

This record discloses that the veteran has arthritis 
affecting the left knee.  He reports that the his knee 
disorder is attributable to trauma sustained in service.  
Traumatic arthritis is evaluated on the basis of degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
turn, the severity of degenerative arthritis involving the 
knee is determined on the extent it causes limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

At the most recent VA examination for rating purposes in 
February 2004, the veteran's left knee each exhibited flexion 
to at least 125 degrees, and this warrants a noncompensable 
rating under Diagnostic Code 5260.  However, a 10 percent 
evaluation is provided, based on a noncompensable degree of 
limitation of motion of a joint affected by arthritis, under 
Diagnostic Code 5003.  

The veteran has full extension of the left knee to 0 degrees.  
Hence, rating the left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 is not applicable.  Moreover, since he 
does not have a compensable degree of limitation of flexion 
of the knee, as well as a compensable degree of limitation of 
extension, separate 10 percent ratings may not be assigned 
for limitation of flexion and for limitation of extension.  
See, VAOGCPREC 9-2004.

Although the veteran claims giving way of the left knee, no 
instability of the knee has been objectively demonstrated.  
Hence, rating the left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not applicable.  Moreover, absent 
instability of the left knee, a 10 percent rating may not be 
assigned for impairment of the knee involving recurrent 
subluxation or lateral instability, separate from the 10 
percent rating assigned for the left knee disorder on the 
basis of arthritis.  See, VAOGCPREC 23-97 and VAOGCPREC 9-98. 

As well, a VA examiner has dissociated a left knee meniscal 
tear from the veteran's service-connected left knee disorder.  
Hence, to the extent that the veteran may have dislocated 
semilunar cartilage, accompanied by frequent episodes of 
"locking," pain, and effusion into the joint, these 
manifestations may not be considered in rating the extent of 
impairment from his service-connected left knee disorder.  
Hence, rating the left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 is not applicable.  

Further, the veteran has not undergone the removal of 
semilunar cartilage from the left knee.  Hence, rating the 
left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 is not applicable.  Finally, there is no medical 
evidence of nonunion or malunion of the tibia and fibula at 
the point where these bones articulate with the left knee 
joint.  Absent nonunion or malunion, 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 is not for application in rating the 
veteran's left knee disorder.  

The veteran reports that his left knee disorder produces 
functional limitations in his performance of his job as a 
nurse.  He states that knee pain increases with stair 
climbing, squatting, and kneeling.  He relates that the left 
knee is painful with repetitive flexion.  

The Board does not dispute that the veteran experiences left 
knee pain.  In any event, at the February 2004 VA 
examination, it was found that pain on flexion of the knee 
began at 125 degrees.  As noted above, full flexion of a knee 
is to 140 degrees.  Hence, there is an additional range of 
motion loss of 15 degrees resulting from pain.  However, even 
taking account of the additional range of motion loss of the 
left knee from pain, the veteran continues to have a 
noncompensable degree of limited motion involving that knee.  

The currently assigned 10 percent rating for the left knee 
disorder takes into account any additional range of motion 
loss from pain affecting that joint.  An increased 
evaluation, based on pain or functional loss alone, is not 
warranted.  The claimant is not entitled to additional 
compensation under the holding in DeLuca or the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In determining that a rating higher than 10 percent is not 
warranted for a left knee disorder, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for a Left Foot Disorder

Service connection was granted for left foot plantar 
fasciitis, effective September 30, 1991.  A 10 percent 
evaluation was assigned for the disorder, and that rating has 
been in effect since then.  

A VA examination of the feet was performed in February 2004.  
The veteran complained of left foot heel and ankle pain, as 
well as pain and swelling involving the dorsal foot.  He 
indicated that flare-ups of pain reduced his ability to walk 
long distances.  He remarked that he used a heel lift, 
orthosis, and medial arch support.  

On clinical inspection, neither flat feet, loss of arch, nor 
pronation was detected.  Left ankle dorsiflexion was to 25 
degrees; plantar flexion was to 40 degrees.  Motion of the 
left ankle was not additionally limited by pain, fatigue, 
weakness or lack of endurance during repetitive flexion or 
extension.  There was no instability of the left ankle joint.  
The veteran had tenderness to palpation on the metatarsal 
heads of the left foot at #1, #3 and #4.  The examiner found 
no callosities, breakdown or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  There was no 
evidence of hammer toes, high arch, claw foot, or other 
deformity.  Hallux valgus was not detected.  

In a February 2004 VA clinical referral note to the x-ray 
service, it was related that the veteran complained of left 
forefoot metatarsal pain and medial plantar pain.  There was 
no history of ankle fracture or sprain.  X-ray examination of 
the left foot was interpreted as showing soft tissue edema of 
the left forefoot area, questionable thinning and partial 
reabsorption of the distal phalanges of the fourth and fifth 
toes, and a calcaneal spur.  Also seen was mild soft tissue 
edema of the left hindfoot area.  As well, the radiologist 
found minimal bony reabsorption suggested in the tips of the 
distal phalanges of the fourth and fifth toes.  There was 
ankylosis or an anatomical variant of the distal phalangeal 
joint of the left fifth toe.  Also seen were enthesopathic 
changes of the calcaneal bone.

A review of the record shows that the veteran's left foot 
disorder, classified as plantar fasciitis, now primarily 
involves pain about the metatarsal areas.  Pain in the 
metatarsal areas of a foot is most appropriately rated on the 
basis of metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279.  The veteran is in receipt of 10 percent 
evaluation for his left foot disorder, and this is the 
highest schedular rating provided by this diagnostic code.  

Although the veteran denies a traumatic basis for his left 
foot disorder, the RO has rated the condition at 10 percent 
by analogy to moderate foot injury residuals under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  In any event, even this 
alternate diagnostic code does not provide a basis for 
assignment of a rating higher than 10 percent.  This is 
because neither clinical nor x-ray findings demonstrate a 
complex of left foot manifestations that is consistent with 
more than moderate impairment, yet moderately severe 
impairment must be shown for assignment of the next higher 
rating under Diagnostic Code 5284.  

In determining that a rating higher than 10 percent for a 
left foot disorder is not warranted, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a circulatory disorder of the left leg 
is denied.  

A rating higher than 10 percent for a left knee disorder is 
denied.  

A rating higher than 10 percent for a left foot disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


